FOURTH DIVISION
                              DILLARD, C. J.,
                        DOYLE, P. J., and MERCIER, J.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                                http://www.gaappeals.us/rules


                                                                      June 20, 2018




In the Court of Appeals of Georgia
 A18A0328. IN THE INTEREST OF J. S. A., a child.                              DO-012 C

      DOYLE, Presiding Judge.

      The district attorney for the Blue Ridge Judicial Circuit filed a delinquency

petition in the Juvenile Court of Cherokee County, alleging that J. S. A. was deliquent

for committing an act, which if committed by an adult, would constitute the offense

of making a terroristic threat,1 by showing to the victim a digital photograph of a

weapon after another juvenile, J. P., told the same victim that J. P. was going to shoot

the victim. At the conclusion of the adjudicatory hearing, the juvenile court found that

the State had met its burden of showing that J. S. A. committed the delinquent

offense, but instead of adjudicating delinquent J. S. A., the court entered an informal

adjustment with various conditions for J. S. A. over the period of six months. The

      1
          OCGA § 16-11-37 (b) (1) (A).
court explained to J. S. A. that if he complied with the rules, the charge would be

dismissed at the end of six months, and if he failed to comply he would be placed on

probation for up to two years.2 The written order was entered on June 15, 2017.

      J. S. A. appealed the order, but the State argues that this appeal should be

dismissed. Citing In the Interest of M. T.,3 and M. K. H. v. State,4 the State contends

that an informal adjustment is not an appealable final order of delinquency. We agree.

Like an order holding the judgment in abeyance during good behavior, the order here

did not render a judgment of adjudication and disposition on the allegation contained

in the petition, and if J. S. A. completes the requirements in the order, no such

adjudication will be made. Because “the order appealed from is not the final judgment



      2
         We note that there was no petition for informal adjustment filed pursuant to
OCGA § 15-11-515. J. S. A. did not object to the entry of the informal adjustment at
the hearing, so he has waived any challenge to the trial court’s abililty to enter an
informal adjustment. Cf. Rivers v. State, 229 Ga. App. 12, 13 (1) (493 SE2d 2) (1997)
(“Failure to timely object to a transfer to superior court waives appellate review of
this issue.”), overruled on other grounds by enactment of OCGA § 15-11-564. In any
event, we do not read his argument to this Court to be that the trial court was
prohibited from entering such an informal adjustment without the proper petition
being filed, rather, that he be allowed the right to appeal immediately from the
adjustment order.
      3
          223 Ga. App. 615 (478 SE2d 428) (1996).
      4
          132 Ga. App. 143 (207 SE2d 645) (1974).

                                          2
to be entered in the case by any court in Georgia, this appeal is premature, and the

case must be dismissed without prejudice. [J. S. A.] is expressly granted permission

to file a direct appeal from any subsequent final judgment.”5

      Appeal dismissed. Dillard, C. J., and Mercier, J., concur.




      5
          In the Interest of M. T., 223 Ga. App. at 616.

                                            3